NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11783

              JAMES ROSENCRANZ   vs.   COMMONWEALTH.


                         July 31, 2015.


Supreme Judicial Court, Superintendence of inferior
     courts. Practice, Criminal, Speedy trial, Complaint,
     Dismissal, Interlocutory appeal.


     James Rosencranz appeals from a judgment of a single
justice of this court denying his petition pursuant to G. L.
c. 211, § 3. That petition sought relief from the order of a
Boston Municipal Court judge denying Rosencranz's motion to
dismiss a criminal complaint on the ground that he had not been
brought to trial within the twelve-month period provided by
Mass. R. Crim. P. 36 (b), as amended, 422 Mass. 1503 (1996).
The appeal is now before us pursuant to S.J.C. Rule 2:21, as
amended, 434 Mass. 1301 (2001). We affirm the judgment of the
single justice.

     It is established that a defendant in a criminal case is
not entitled to appeal from the denial of a motion to dismiss
prior to trial. See Jackson v. Commonwealth, 437 Mass. 1008,
1009 (2002). It is also settled that G. L. c. 211, § 3, may not
be used to circumvent that rule. Id. "Unless a single justice
decides the matter on the merits or reserves and reports it to
the full court, neither of which occurred here, a defendant
cannot receive review under G. L. c. 211, § 3, from the denial
of his motion to dismiss." Id.

     Rosencranz argues that the alleged violation of his right
to a speedy trial cannot effectively be remedied through the
ordinary appellate process because the pendency of the criminal
proceedings in the meantime has ongoing collateral consequences
for him; specifically, he contends that the pending case
                                                                   2


adversely affects his ability to practice law or to secure other
employment. 1 We have previously considered and rejected
arguments like this. The collateral consequences attendant to
the pendency of criminal proceedings -- such as "continued
anxiety, community suspicion and other social and economic
disabilities" -- do not necessarily render the regular appellate
process inadequate for speedy trial claims. Esteves
v. Commonwealth, 434 Mass. 1003, 1003-1004 (2001)
(distinguishing speedy trial claims from double jeopardy
claims). See Owens v. Commonwealth, 465 Mass. 1010 (2013)
(rejecting interlocutory review under G. L. c. 211, § 3, of
denial of motion to dismiss based on claim of speedy trial
violation); Cousin v. Commonwealth, 442 Mass. 1046 (2004)
(same). 2

                                   Judgment affirmed.


     The case was submitted on the papers filed, accompanied by
a memorandum of law.
     Francis J. DiMento, Jr., for the petitioner.




     1
       In a bar discipline proceeding arising out of unrelated
events, Rosencranz was suspended from the practice of law in the
Commonwealth, effective February 1, 2012, for a period of six
months. To date, he has not sought reinstatement.
     2
       We do not address other issues and arguments raised by
Rosencranz on appeal that were not raised before the single
justice.